OPINION — AG — A PROBATION AND PAROLE OFFICER CONTINOUSLY EMPLOYED IN THE CLASSIFIED SERVICE SINCE MAY 4, 1974, WHO LACKS THE BACHELOR'S DEGREE PROVIDED FOR IN 57 Ohio St. 1976 Supp., 515 [57-515], MAY BE ELIGIBLE FOR PROMOTION TO ANY PROBATION AND PAROLE OFFICER CLASSIFICATION IF THAT INDIVIDUAL OTHERWISE QUALIFIES IN ALL RESPECTS FOR SAID PROMOTION. FURTHER, THE STATE PERSONNEL BOARD MUST CONFORM THE QUALIFICATIONS FOR SUCH CLASSIFIED POSITIONS TO SPECIFICALLY EXCLUDE THE REQUIREMENT OF A BACHELOR'S DEGREE FOR ALL CLASSIFIED PROBATION AND PAROLE OFFICER WHO WERE SO EMPLOYED. CITE: 74 Ohio St. 1971 805 [74-805], OPINION NO. 75-255 (KENNETH L. DELASHAW JR)